DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 03/19/21. Claims 1-20 remain pending in the instant application. Claims 1 and 13 are still independent. A complete response to applicants remarks and an Office Action on the merits follows here below. 
Response to Arguments
The objection to the abstract is withdrawn.
With respect to the Claim Interpretations under 35 U.S.C. 112(f), the applicant has limited the “an image capturing module” and “a communication module” as detailed at pages 3 and 4.
Applicant’s arguments with respect to claim rejections under 35 U.S.C. 102 and 103 have been considered but are moot in view of the newly rejected prior rejection detailed below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140272866 A1) in combination with Cunningham et al. (US 20130038707 A1).
Regarding Claim 1: (Original) Kim discloses an image analyzing device for instrumentation (Refer to para [010]; “a system for providing a virtual reality simulation in three dimensions for a virtual reality surgical simulator may be disclosed.”) comprising: an image capturing module for capturing an instrumentation image of at least one instrumentation (Refer to para [047]; “step 414, a system may receive user selection of a tool from the virtual tool tray displayed in step 412 and a location to use the selected tool. In an embodiment, a user may select a tool and location by selecting a visual representation of a desired tool from the virtual tool tray displayed by step 412 and drop said selection onto a location on a graphical user interface corresponding to a location of a tool placement. The presentation of the virtual tool tray and the drag-and-drop operation for selecting and placing a tool facilitates an intuitive interface for the user, as it provides a close analogy to real-world operations. However, other ways of selecting and placing a tool may be contemplated and provided as desired. For example, using a touch screen, these can include, but are not limited to, pull-down menu lists, scrolling lists, radio buttons, icon arrays, as well as other known selection methods. As another example, without the use of a touch-screen, these can include, but are not limited to, keyboards, pedals, or other motion capture devices.”).

Kim does not expressly disclose generating instrument information. 

Cunningham teaches a display system and method for assisting a surgeon during surgery and, more particularly, to an augmented reality display system that incorporates pre-operative images into a real time video signal to assist a surgeon during surgery.

Cunningham further teaches a processor (Refer to para [025]; “The electrosurgical generator may be configured for mono-polar and/or bipolar modes of operation and may include or be in operative communication with a system (not shown) that may include one or more processors in operative communication with one or more control modules that are executable on the processor.”) connected to the image capturing module for performing an instrumentation identifying module which identifies the instrumentation image (Refer to para [040]; “The microcontroller 350 is coupled to the user interface 390 via a user feedback module 380 which is configured to inform the user of operational parameters of the surgical tool 10. The user feedback module 380 instructs the user interface 390 to output operational data on an optional video display. In particular, the outputs from the sensors are transmitted to the microcontroller 350 which then sends feedback to the user instructing the user to select a specific mode or speed for the surgical tool 10 in response thereto.”)
and generates an instrumentation information (Refer to para [041]; “The loading unit identification system 370 instructs the microcontroller 350 which end effector assembly 100 is attached to the surgical tool 10. In an embodiment, the control system 300 is capable of storing information relating to the force applied the end effector assembly 100, such that when a specific end effector assembly 100 is identified the microcontroller 350 automatically selects the operating parameters for the surgical tool 10. For example, torque parameters could be stored in data storage module 320 for a laparoscopic grasper. ”) a communication module (Refer to para [048]; “A second example, FIG. 7B, shows an augmented video display 720 with the margins for an ovary cyst overlaid on the real time video signal. Additionally, the augmented video display 720 displays the appropriate labels for organs and tissue. For example, the ovary cyst margin may guide a surgeon to where to cut. Further, the display 720 may include a safety boundary 725 around delicate tissue or organs. For example, a cross hatched area may be displayed around the fallopian tubes. FIG. 7C shows an augmented video display 730 with labels for each surgeon using a corresponding instrument overlaid onto the real time video image. The labels on the tools can be entered by a user or the instrument 10 may include a radio frequency identity (RFID) chip that communicates with RFID chip on the surgeon to allow automatic marking of tools. Additionally, FIG. 7C shows labels of tissue and organs by labeling the gall bladder, liver, cystic duct, and common bile duct.”) coupled to the processor for transmitting the instrumentation information of the instrumentation to an external device (Refer to para [042]; “The microcontroller 350 also analyzes the calculations from the position and speed calculators 340 and 360 and other sensors to determine the actual position, direction of motion, and/or operating status of components of the surgical tool 10. The analysis may include interpretation of the sensed feedback signal from the calculators 340 and 360 to control the movement of the drive assembly 130 and other components of the surgical instrument 10 in response to the sensed signal. The microcontroller 350 may be configured to limit the travel of the end effector assembly 100 once the end effector assembly 100 has moved beyond a predetermined point as reported by the position calculator 340. Specifically, if the microcontroller determines that the position of the end effector assembly 100 is within a safety zone determined by the AR controller 200, the microcontroller is configured to stop the drive assembly 130. Alternatively, the position of the surgical tool 10 may be calculated using the method disclosed in U.S. Ser. No. 12/720,881, entitled "System and Method for Determining Proximity Relative to a Critical Structure" filed on Mar. 10, 2010, which is hereby incorporated by reference.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim by adding a loading unit identification system as taught by Cunningham as rejected above. 

The suggestion/motivation for combining the teachings of Kim and Cunningham would have been so that the “video image may be analyzed about every 0.1 ms or other suitable increment necessary to provide proper information to the surgeon.” (at para [048], Cunningham). 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Cunningham in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 2: (Original) Cunningham teaches a display module (“video display 140 and/or the heads-up display (HUD) 235”) for displaying the instrumentation information on the display module (Refer to para [031]; “The video processor 120 may be used for processing output data generated by the AR controller 200 for output on the video display 140. Additionally, the video processor 120 receives a real time video signal from a camera 150 inserted into the patient during the surgical procedure.”).

Regarding Claim 13: (Original) Kim discloses image analyzing method for instrumentation (Refer to para [010]; “a system for providing a virtual reality simulation in three dimensions for a virtual reality surgical simulator may be disclosed.”) comprising:
capturing an instrumentation image of at least one instrumentation through an image capturing module (Refer to para [047]; “step 414, a system may receive user selection of a tool from the virtual tool tray displayed in step 412 and a location to use the selected tool. In an embodiment, a user may select a tool and location by selecting a visual representation of a desired tool from the virtual tool tray displayed by step 412 and drop said selection onto a location on a graphical user interface corresponding to a location of a tool placement. The presentation of the virtual tool tray and the drag-and-drop operation for selecting and placing a tool facilitates an intuitive interface for the user, as it provides a close analogy to real-world operations. However, other ways of selecting and placing a tool may be contemplated and provided as desired. For example, using a touch screen, these can include, but are not limited to, pull-down menu lists, scrolling lists, radio buttons, icon arrays, as well as other known selection methods. As another example, without the use of a touch-screen, these can include, but are not limited to, keyboards, pedals, or other motion capture devices.”).

Kim does not expressly disclose generating instrument information. 

Cunningham teaches a display system and method for assisting a surgeon during surgery and, more particularly, to an augmented reality display system that incorporates pre-operative images into a real time video signal to assist a surgeon during surgery.

Cunningham further teaches identifying the instrumentation image (Refer to para [040]; “The microcontroller 350 is coupled to the user interface 390 via a user feedback module 380 which is configured to inform the user of operational parameters of the surgical tool 10. The user feedback module 380 instructs the user interface 390 to output operational data on an optional video display. In particular, the outputs from the sensors are transmitted to the microcontroller 350 which then sends feedback to the user instructing the user to select a specific mode or speed for the surgical tool 10 in response thereto.”) to generate an instrumentation information of the instrumentation (Refer to para [041]; “The loading unit identification system 370 instructs the microcontroller 350 which end effector assembly 100 is attached to the surgical tool 10. In an embodiment, the control system 300 is capable of storing information relating to the force applied the end effector assembly 100, such that when a specific end effector assembly 100 is identified the microcontroller 350 automatically selects the operating parameters for the surgical tool 10. For example, torque parameters could be stored in data storage module 320 for a laparoscopic grasper. ”) and transmitting (Refer to para [048]; “A second example, FIG. 7B, shows an augmented video display 720 with the margins for an ovary cyst overlaid on the real time video signal. Additionally, the augmented video display 720 displays the appropriate labels for organs and tissue. For example, the ovary cyst margin may guide a surgeon to where to cut. Further, the display 720 may include a safety boundary 725 around delicate tissue or organs. For example, a cross hatched area may be displayed around the fallopian tubes. FIG. 7C shows an augmented video display 730 with labels for each surgeon using a corresponding instrument overlaid onto the real time video image. The labels on the tools can be entered by a user or the instrument 10 may include a radio frequency identity (RFID) chip that communicates with RFID chip on the surgeon to allow automatic marking of tools. Additionally, FIG. 7C shows labels of tissue and organs by labeling the gall bladder, liver, cystic duct, and common bile duct.”) the instrumentation information to an external device after generating the instrumentation information (Refer to para [042]; “The microcontroller 350 also analyzes the calculations from the position and speed calculators 340 and 360 and other sensors to determine the actual position, direction of motion, and/or operating status of components of the surgical tool 10. The analysis may include interpretation of the sensed feedback signal from the calculators 340 and 360 to control the movement of the drive assembly 130 and other components of the surgical instrument 10 in response to the sensed signal. The microcontroller 350 may be configured to limit the travel of the end effector assembly 100 once the end effector assembly 100 has moved beyond a predetermined point as reported by the position calculator 340. Specifically, if the microcontroller determines that the position of the end effector assembly 100 is within a safety zone determined by the AR controller 200, the microcontroller is configured to stop the drive assembly 130. Alternatively, the position of the surgical tool 10 may be calculated using the method disclosed in U.S. Ser. No. 12/720,881, entitled "System and Method for Determining Proximity Relative to a Critical Structure" filed on Mar. 10, 2010, which is hereby incorporated by reference.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim by adding a loading unit identification system as taught by Cunningham as rejected above. 

The suggestion/motivation for combining the teachings of Kim and Cunningham would have been so that the “video image may be analyzed about every 0.1 ms or other suitable increment necessary to provide proper information to the surgeon.” (at para [048], Cunningham). 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Cunningham in order to obtain the specified claimed elements of Claim 13. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 14: (Original) Cunningham teaches displaying the instrumentation information (Refer to para [031]; “The video processor 120 may be used for processing output data generated by the AR controller 200 for output on the video display 140. Additionally, the video processor 120 receives a real time video signal from a camera 150 inserted into the patient during the surgical procedure.”) on a display module (“video display 140 and/or the heads-up display (HUD) 235”).

Regarding Claim 20: (Currently Amended) Kim discloses an non-transitory computer readable record medium, comprising a set of instructions for being executed on a computer and causing the computer to implement the method of claim 13 to perform the image analyzing method for instrumentation (Refer to para [009]; “a computer program product having a computer storage medium and a computer program mechanism embedded in the computer storage medium for causing a computer to interface with a graphical user interface system, a metrics engine, a physics engine, and a rendering engine may be disclosed. The computer program mechanism can include a first computer code interface configured to interface with a rendering engine, a second computer code interface configured to interface with a physics engine, and a third computer code interface configured to interface with a metrics engine.”).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140272866 A1) in combination with Cunningham et al. (US 20130038707 A1) and further in view of Parbery et al. (US 20160162639 A1).

Regarding Claim 7 (Original): Kim in combination with Cunningham discloses all the claimed elements as rejected above. Cunningham teaches “The surgical tool 10 can be a handheld activated laparoscopic tool or a robotic tool.” Notwithstanding, Kim and Cunningham do not expressly disclose a hand-held device.

Parbery teaches the computing platform may classify (e.g., in accordance with a set of classification rules associated with the healthcare provider) each digital image of the portion corresponding to the other documents into a category (e.g., a category specified by the set of classification rules associated with the healthcare provider) with a hand-held device for the image capturing module (Refer to para [027]; “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the disclosed embodiments include, but are not limited to, personal computers (PCs), server computers,  hand held or laptop devices, smart phones, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Kim and Cunningham by adding a hand held device as rejected above by Parbery.

The suggestion/motivation for combining the teachings of Kim, Cunningham and Parbery would have been in order to “… generate data (e.g., data for one or more graphical user interfaces) configured to provide the different healthcare provider with access to each of the digital images corresponding to the other documents and comprising one or more elements distinguishing (e.g., via the graphical user interface(s)) each of the digital images classified into a particular category from digital images classified into a category different from the particular category.” (at para [040], Parbery).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Cunningham and Parbery in order to obtain the specified claimed elements of Claim 7. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 12 (Original): Parbery teaches a remote server for receiving the instrumentation information and analyzing the instrumentation information of the instrumentation to generate an instrumentation information evaluation result (Refer to para [028 and 029]; “Workstations 201 may be local or remote, and may be connected by one of communications links 202 to computer network 203 that is linked via communications link 205 to server 204. In system 200, server 204 may be any suitable server, processor, computer, or data processing device, or combination of the same. Server 204 may be used to process the instructions received from, and the transactions entered into by, one or more participants.”).
Allowable Subject Matter
Claims 3- 6, 8-11, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665